Mr. Justice Burnett
delivered the following concurring opinion:
I agree to the conclusion reached by Mr. Justice Moore, but not with his reasoning.
Prior to the general election in November, 1910, Section 2 of Article XI of the Constitution of Oregon read thus:
“Sec. 2. Corporations may be formed under general laws, but shall not be created by the legislative assembly by special laws. The legislative assembly shall not enact, amend or repeal any charter or act of incorporation for any municipality, city or town. The legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the constitution and criminal laws of the State of Oregon.”
At the election alluded to, the people by the initiative process amended that section by adding to it these words:
“And the exclusive power to license, regulate, control or to suppress or prohibit the sale of intoxicating liquors therein is vested in such municipality; but such municipality shall within its limits be subject to the provisions of the local option law of the "State of Oregon.”
The meaning and effect of this addition to the section first quoted are the elements of the question presented for solution. As a preliminary to the consideration of the matters involved, it is proper to note here the progress of statutory and constitutional legislation as well as judicial utterances relating to the contention before us. First came the enactment by the initiative process of what is known as the “local option law,” making the legality of the liquor traffic to depend upon the result of popular elections to be held in a county as a whole or in subdivisions or precincts thereof. Laws 1905, p. 41; L. O. L. title 86, *32c. 1, § 4920 et seq. This designation of “local option law” is recognized in State v. Langworthy, 55 Or. 303 (104 Pac. 424). Viewing in this enactment a rising storm of prohibition, some cities and towns cast an anchor to the windward, so to speak, by procuring from the legislative assembly amendments to their charters in the form of enactments subsequent to the adoption of the local option law whereby the municipality in question should be exempt from the operation of that law. Other charters were amended in the opposite direction so as to make municipal management of the liquor traffic expressly subject and subordinate to the state law on local option. Of the former class the city of Medford is the most noted example. The legislative assembly by the act of February 7, 1905, gave its charter power “to license, tax, regulate or prohibit barrooms, drinking shops, * * and all places where spirituous, malt or vinous liquors are sold or kept for sale, irrespective of any general law of the state on this subject enacted by the legislature or the people at large.” In Hall v. Dunn, 52 Or. 475 (97 Pac. 811: 25 L. R. A. (N. S.) 193), this court, construing that provision of the Medford charter, held that, except as restrained by the Constitution of the State, the power to enact statutes was vested in the legislative assembly equally with the people at large acting under the initiative process; that in this respect the people and the legislative assembly were each a repository of statute making powers, co-ordinate in authority, and that the new Medford charter, being the latest expression of the legislative will, must prevail pro tanto over its former utterances in rne local option law. Following the situation thus created, the people put an end to the activity of the legislative assembly in the indiscriminate and diverse amendment of municipal charters by adopting at the general election in June, 1906, the change in the original Section 2 of Article XI of the Constitution so as to make it read as *33first quoted above. The manifest purpose of the people in the passage of this constitutional amendment was to prevent the co-ordinate branch of the statute making power from passing local laws, the effect of which was to evade the general laws initiated by the people. As the people are supreme and exclusive in the power of. constitution making and have been from the beginning (Section 1, Article I, of the Constitution of Oregon), that amendment marked the terminus of special legislation in the direction noted. ■ The next step in the contest between the people at large and restricted localities as to the exercise of legislative power is described in Baxter v. State, 49 Or. 353 (88 Pac. 677: 89 Pac. 369). Coos County, as a whole, at a local option election on the first Monday in June, 1906, gave a majority against prohibition, but West Coquille precinct, comprising territory lying partly within and partly without the limits of Coquille City, returned a majority at the same election in favor of prohibition.
The 1906 revision of the section of the constitution in question, after excluding the legislature from that function, had said that “the legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the constitution and criminal laws of the State of Oregon.” Soon after the result of the local option election was declared and West Coquille precinct was made dry, Coquille City, acting under this provision, amended its charter so as to assume the power to license the sale of intoxicating liquor within its limits. It followed this by enacting an ordinance on the subject, and, in pursuance thereof, issued to Baxter a license authorizing him to sell liquor at a place at once within the city limits and within the boundaries of the dry precinct of West Coquille. He sold liquor at that place and claimed immunity from prosecution under the local option law by reason of what the city had done in the way of amending its charter and licensing him to sell liquor. On *34his appeal in a proceeding to review his conviction of violating the local option law, this court held that law to be a criminal law within the terms of the constitution, and that as such it must prevail over the amendment of the city charter where the two were in conflict, even within the city limits. This traces the progress of events to the election of November, 1910, and the adoption of the latest revision of Section 2, of Article XI, of the constitution, otherwise known on the hustings as the “Home Rule Amendment.” The contention of the defendant is that this section as it now stands repeals the local option law so far as it contemplates participation by rural voters in a local option election designed to affect the sale of liquor in an incorporated city or town although the election be called for the county as a whole. In other words, he claims that the direct result of the change in the section is to divide the territory of every county into two classes, rural and urban, and to destroy local option elections in any county as a whole, leaving the nearest approach to that kind of an election to be such as might be arranged among the rural voters only. To support this contention, there are no words of express repeal to be found in the section under consideration and that result can be achieved only by implication. As Justice McBride .forcibly says in State ex rel. v. Malheur County Court, 54 Or. 255 (101 Pac. 907: 103 Pac. 406):
“A repeal by implication only arises when both statutes cannot be reconciled with each other by any reasonable interpretation, or where there is a clear intent shown by the terms of the latter act that it shall supersede the other. * * Repeals by implication are not favored, and repugnancy between two statutes should be clear before a court is justified in holding that a later statute impliedly repeals an earlier one.”
In sound reason this rule applies here, although the alleged irreconcilable repugnance necessary to support a repeal of the former statute by implication arises, if at *35all, between that enactment and the constitution. This is logical because both the statute and the constitution came direct from the people by precisely the same initiative process, and the people cannot be presumed to say one thing in one instrument and directly the opposite in the other. Such a result should be indicated by unmistakable terms or be supported by the clearest necessary implication or be discarded as unsound. Moreover, in the decision of questions about a. supposed conflict between a statute and a constitution in which, of course, the former must yield, courts will not declare the statute unconstitutional unless the two are palpably antagonistic; every doubt being solved and every intendment being given in favor of the statute. This rule is sustained by an unbroken line of decisions of this court from Cline v. Greenwood, 10 Or. 230, through Cook v. Port of Portland, 20 Or. 580 (27 Pac. 263: 13 L. R. A. 538); State v. Shaw, 22 Or. 287 (29 Pac. 1028); Simon v. Northrup, 27 Or. 487 (40 Pac. 560: 30 L. R. A. 171), and other cases down to State v. Cochran, 55 Or. 157 (105 Pac. 884), in which the very existence of this court as at present constituted was upheld by the application of this self-same principle of construction. Again, “the rule of statutory construction is a familiar one, that all acts relating to the same subject are in pari materia and are to be construed as though their several provisions were incorporated together and constituted one entire act. Equally well settled is another rule of construction, and that is that every word in a statute must be given its proper meaning and effect, if possible. And our code (Section 715, L. O. L.) declares another rule quite as important and salutary, as follows: Tn the construction of a statute or instrument, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several *36provisions or particulars, such construction is, if possible, to be adopted, as will give effect to all.’ ” Justice Strahan in Miller v. Tobin, 16 Or. 540, 556 (16 Pac. 161, 170).
The citadel of the defense here is based upon the clause:
“And the exclusive power to license, regulate, control, or to suppress or prohibit the sale of intoxicating liquors therein is vested in such municipality.”
An outwork of this citadel depends upon the words, “within its limits,” in the succeeding clause, the conclusion sought to be deduced being that, although the local option law was hitherto a valid living force throughout the State at large, yet by virtue of these words when it comes to a city boundary the law is shorn of its sanction as a State law and within the limits of the town necomes a mere municipal regulation. These positions ignore the remainder of the section. The “exclusive power” mentioned means nothing more than was already vested in every incorporated city or town by the section under examination prior to the amendment of 1910. Th,e people, by mandatory language, had forbidden the legislative assembly to meddle in any way with municipal charters and had delegated that class of legislation to “the legal voters of every city and town, * * subject to the constitution and criminal laws of the State of Oregon.”
The city of Coquille attempted “within its limits” to legislate in its own way and amend its charter on the subject in question here, and this court in Baxter v. State, 49 Or. 358 (88 Pac. 677: 89 Pac. 369), overturned that amendment of the charter, saying, in substance to the municipality:
“Your legislation is void because it is in conflict with a certain criminal law of the State to which law you are subject, namely, the local option law.”
But for the clause making them “subject to the constitution and criminal laws of the State” the legal voters of that city had as “exclusive power” as could be con*37ferred upon them and there was nothing superior to them except the inherent power of the people which is declared in the first section of the constitution, and which is now and always has been the ultimate force pervading and upholding the government. Under these conditions, alike on principle to those now before us, this court in the Baxter case defined what it meant for a municipality to be “subject to the constitution and criminal laws of the State.” The substance of the definition is that the criminal laws of the State, including this particular local option law in all its parts, have undiminished authority over every city or town even “within its limits” notwithstanding the municipality’s otherwise “exclusive power.” The words thus construed and applied as a limitation upon “exclusive power” existing then as much as now are retained in their former position in the revised section and upon the principle of stare decisis, if for no other reason, should have the same force as they had before. The words “within its limits” do not change the conditions in existence before the revision of 1910. They only serve to intensify what has already been said in general terms that city boundaries present no obstacle to the supremacy of the criminal laws of the State over any internal regulation of a municipality. Where else than “within its limits” could a city be subject to either the constitution or any criminal law of the State? The city of Joseph is not subject, to any law in Grant County or Jackson County because the city does not exist there. Neither is it subject to any law outside of its limits even in Wallowa County for the same reason. Locality is the essence of municipal existence; the law of its being beyond which it cannot pass. Being a mere department or agency of the State, in the language of Straw v. Harris, 54 Or. 424 (103 Pac. 777), it has no authority as a governmental agency outside its limits, and as such exists only within its boundaries. In no place whatever except “within its *38limits” has it ever been or can it be subject to any law of the State. While it cannot in its governmental capacity operate outside its limits, external agencies and laws in many other cases as well as in this particular instance do control affairs within its limits. Further by way of illustration, the result desired by the defendant might be attained if instead of the last clause the people had employed some such words as these:
“But such municipality shall, within its limits, be exempt from the provisions of the local option law as affected by votes outside those limits.”
It is illogical to say that the same desired result will be worked out by using the word “subject” instead of the word “exempt” as put in the illustration. The two words are antonyms, yet the defense would employ either for identically the same purpose. It is inconceivable how the word “subject” when applied in general terms to the constitution and all criminal laws of the State shall mean one thing in limiting the exclusive power of a municipality, and then only a few lines further on in the same sentence mean less or the opposite when used for the same purpose specifically applied to a particular criminal law. The word loses none of its force by being repeated and given intensified application.
The logic of the defendant’s contention is that the words “exclusive power” are to be construed in their unrestricted sense. At least, he maintains that the effect of the amendment is to repeal the local option law so far as to exclude the rural voters of the county from all elections which would otherwise affect the liquor traffic in the city. With this as his major premise established on the day of the election, the minor premise, the wet vote in Joseph, was made good at the same time, and his exemption from prosecution ought to follow as a conclusion with the certainty of a syllogism. If those words are to be thus construed, they carry with them the author*39ity to establish procedure and penalties and other things necessary to the proper administration of the power, all in the name of the city; for otherwise the grant is barren, and of no force. The power was not conferred without the right to use it to the fullest extent, unless restrained by some exception qualifying the terms of the grant and defeating the defendant’s major premise. This exception is found clearly defined in the clause:
“But such municipality shall within its limits be subject to the provisions of the local option law.”
The argument of the defendant is fallacious in its major premise. The word “but” here means “that what follows is an exception to that which has gone before and is not to be controlled by it.” Western Union Tel. Co. v. Harris (Tenn. Ch.) 52 S. W. 748, 752; Stonestreet v. Harrison, 15 Ky. 161, 163; First Nat. Bank v. Foster, 9 Wyo. 157 (61 Pac. 466, 467: 63 Pac. 1056: 54 L. R. A. 549). The clause which it introduces means that the town is subject to all of the provisions of the local option law, and not to only part of them. They include the county unit, inclusion of the whole or any part of any city or town in a subdivision, county administration of the elections, and state prosecutions of its violations. In the employment of the words “provisions of the local option law” no exception whatever of any of those provisions is made. Hence they must all be included. Restrained by Section 715, L. O. L., we cannot so construe the amendment as to include some of them and omit others, for it would emasculate the law to which in its every provision the people by their constitutional amendment have repeated all cities and towns shall be subject, and that, too, in the only place in which any of them could be thus subjected, viz., “within the limits.”
These provisions as well as others of the local option law are repealed and set at naught, if we would heed the arguments of defendant’s counsel, all without a word *40expressing repeal, but, on the contrary, in the very face of the constitution saying that these municipalities shall be subject to the provisions of this very law, none of which provisions are excluded. Such a conclusion reverses the rule against favoring repeals by implication and overturns the oft-repeated decisions of all courts that every intendment will be used to uphold a statute when it is attacked for alleged conflict with the fundamental law. The sum and substance of the revision is that, whereas before in general terms the people interposed the constitution and criminal laws of the State as a qualification of and limitation upon the otherwise “exclusive power” of municipalities to enact and amend their charters, now in the revision, they have gone into details, and have not only repeated their former injunction, but have also particularly specified this identical criminal law as one of those to which municipalities must be subject. It means that the whole people have not yet abandoned their supreme authority over all the State, and do not intend to allow their government of the State to disintegrate entirely into the village system. In his masterly opinion in Straw v. Harris, 54 Or. 424 (103 Pac. 777), Mr. Justice King made a strong case against this tendency, and his reasoning applies here with great cogency. In construing a law, courts.will consider the mischief designed to be remedied: Toomey v. Dunphy, 86 Cal. 639 (25 Pac. 130); Soby v. People, 134 Ill. 66 (25 N. E. 109); Swan v. Mulherin, 67 Ill. App. 77. In the light of that rule, this view of the constitution is supported by a sound financial reason, independent of all preaching or morals. It is a well-known fact, within common observation, that somewhere in the analysis of almost every criminal prosecution liquor appears as a factor. The county as a whole pays the expenses of such litigation on both sides from its inception before the committing magistrate to the final judgment of the Supreme Court. These add much *41to the burden of taxation. If in analogy to the frank pledge system of the common law every incorporated municipality, large or small, was responsible for the expense of such litigation originating “within its limits,” it might well be given free rein under the “exclusive power” phrase. But the city enjoys the revenue arising from the liquor traffic, and pays none of the resultant expenses. Hence the people at large have said:
“If we must foot the bills while the town takes the revenue, by our local option law, with its county unit, we will retain some control of this matter as against the town even ‘within its limits.’ ”
There is nothing in the argument that the construction here indicated means that, after all the debates and labors on this question at the last election, nothing was accomplished but a restatement in detail of what was before enunciated in general terms. It is not the first time such a result has occurred. We are not to presume that because the people speak more than once on a given subject they necessarily speak differently every time or with a double tongue. Statutes are often re-enacted in which case they are not considered as new laws, but relate back to the former law on the same subject as against intermediate legislation: Allison v. Hatton, 46 Or. 370 (80 Pac. 101); Renshaw v. Lane County Court, 49 Or. 526 (89 Pac. 147). The reasoning of the learned circuit judge who heard this case is sound. The construction which he gave the section in question is easy and natural, and avoids all the confusion that would attend a contrary course, for the local option law, unless accepted as a whole, will be a misfit wherever applied. There can be no half way ground about the administration of this law. It either goes to the city as an entirety under its exclusive power, or it remains where it was originally vested and stands as a vital and controlling exception to what the defendant maintains is an unlimited power bestowed upon the city.
*42The people first made known their will on this subject by their local option statute which all understood, as it was intended, to. apply to the whole State by counties or subdivisions or precincts thereof regardless of city boundaries. Recognizing this as the true construction, Med-ford and some other towns had their charters amended so as to overcome the statute “within their limits” which could be and was legitimately accomplished by the latter as against the former statute. The people responded in their second utterance on the subject by declaring in general terms in the first amendment to the section in question that, although the voters of a municipality might enact or amend their charters exclusive of the legislative assembly, yet the exercise of the power thus conferred was subject to the constitution and criminal laws of the State. This court decided that this amendment made the local option law paramount to any charter or municipal regulation even within the limits of the municipality. The people, speaking for the third time, have crystallized the law as thus declared into constitutional form, and have not only repeated the very words they said before, but have also particularly specified by name the local option law as one of those to which every municipality shall be subject., The people have not stultified themselves, but have spoken the same way every time on this matter, and their mandate should be obeyed.
For these reasons, the judgment should be affirmed.